Citation Nr: 0425259	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for seborrheic 
dermatitis of the scalp, rated as noncompensable prior to 
August 30, 2002.

2.  Entitlement to an increased evaluation for seborrheic 
dermatitis of the scalp and head, currently rated as 10 
percent disabling from August 30, 2002.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO continued a noncompensable disability evaluation for 
seborrheic dermatitis from November 21, 2001 to August 29, 
2002, and assigned a 10 percent disability evaluation for 
seborrheic dermatitis from August 30, 2002. 

In March 2003 the Board undertook further development in this 
case.  In June 2003, the Board remanded the claim for the AOJ 
to consider new evidence of record.  The case has now been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to August 30, 2002, seborrheic dermatitis of the 
head and scalp was manifested by no more than slight, if any, 
exfoliation, exudation or itching on a small area.

2.  From August 30, 2002, seborrheic dermatitis of the head 
and scalp is manifested by no more than involvement of the 
skin and systemic therapy.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, seborrheic dermatitis of the 
head and scalp was no more than 0 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7817 (2002).

2.  From August 30, 2002, seborrheic dermatitis of the head 
and scalp is no more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the March 2002 rating decision, the July 2002 statement of 
the case, the November 2002 rating decision, and the November 
2002 supplemental statement of the case, the RO provided the 
veteran with the "old" criteria for rating the veteran's 
skin disability for seborrheic dermatitis.  In the November 
2002 rating decision and the November 2002 supplemental 
statement of the case, the RO also provided the veteran with 
the "new" rating criteria for his skin disability.

In an August 2003 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Support Your Claim," the RO 
stated that to establish entitlement to an increased 
evaluation for a condition already service connected, the 
evidence must show simply that the condition had worsened to 
an extent that met the evaluation criteria for the next 
higher level.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the August 2003 VCAA letter, the RO stated that 
it was responsible for obtaining relevant records from any 
Federal agency, including medical records from the military, 
from VA hospitals or from the Social Security Administration.  
It stated that it would make reasonable efforts to obtain 
relevant records not held by a Federal agency, including 
private doctors and hospitals, and current or former 
employers.  The RO stated that the veteran was required to 
provide enough information about the records so that the RO 
could request them from the appropriate source.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that it received all requested records that weren't 
in the possession of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the veteran's VA treatment records 
and examination reports.  The veteran submitted private 
treatment records with his claim for an increased evaluation 
for seborrheic dermatitis.  The AOJ requested records from 
two private physicians identified by the veteran.  Responses 
were received indicating that the records were no longer 
available.  The veteran has not indicated the existence of 
any other evidence that would aid in substantiating his 
claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
Supplemental Statement of the Case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board 
finds that the veteran's seborrheic dermatitis of the scalp 
has not significantly changed.  However, a revision to 
Diagnostic Code 7817 became effective during the appeal 
period.  The AOJ assigned a staged rating based upon the 
regulatory change rather than a factual change.  The Board 
agrees.  Furthermore, it is abundantly clear that the 
effective date of a liberalizing law or VA issue is no 
earlier than the effective date of the change in regulation.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111 (1997).

Under the rating schedule prior to August 30, 2002, 
exfoliative dermatitis was rated as follows: a zero percent 
rating was warranted if there was slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent rating was warranted if there was 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
if there was exudation or itching constant, extensive 
lesions, or marked disfigurement; a 50 percent rating was 
warranted if there was ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7817 (2002).

Effective August 30, 2002, the new rating criteria are as 
follows:  any extent of involvement of the skin and no more 
than topical therapy required during the past 12-month period 
warrants a zero percent disability rating; an extent of 
involvement of the skin and systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than 6 weeks 
during the past 12-month period warrants a 10 percent 
disability rating; any extent of involvement of the skin and 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of 6 weeks or more, but not constantly, during 
the past 12-month period warrants a 30 percent disability 
rating; generalized involvement of the skin without systemic 
manifestations, and constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period warrants a 60 percent disability rating; and 
generalized involvement of the skin plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia), and constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period warrants a 100 percent disability rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7817 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a November 2001 statement, the veteran indicated that he 
had been on a maintenance dose of Doxycycline since basic 
training to the present for a staph infection of the hair 
follicles of the head and face with dermatitis.  In a May 
2002 statement, the veteran indicated that at times the staph 
infection would get worse and would clog the pores so that 
red pustules would form to the size of a quarter, and that 
the pressure would be very bad around the pustules.  In a 
July 2002 statement, the veteran stated that as long as he 
took the antibiotics, the sores were controlled.

In an October 2002 VA examination report, the examiner noted 
that the veteran had had little abscesses in the hair 
follicles on the back of his skull over the occiput since the 
incurrence of the dermatological problem in 1970.  The 
examiner noted that it had spread all over the veteran's 
scalp and had appeared on the nose, face, and beard, and was 
called pseudofolliculitis barbae on the beard and seborrheic 
dermatitis on the scalp with increase in dandruff, scaliness, 
and multiple abscesses.  The examiner noted that the 
dermatitis was limited to the head and shoulders and did not 
appear on the chest or back, or any other part of the body.  
The examiner noted that the veteran took antibiotics off and 
on all the time to suppress the growth of the abscess, and 
that the antibiotics seemed to help the skin condition, but 
caused upset of the stomach ulcers.  The examiner noted that 
the veteran understood that the condition was not curable and 
had to be kept under control with courses of antibiotics and 
attention to draining of abscesses.  On physical examination, 
the examiner noted that there was a little bit of a rash in 
the beard and some little pustules at the base of the skull 
over the occiput.  The examiner stated that the veteran's 
seborrheic dermatitis was stable and not any worse.  The 
examiner entered a diagnosis of seborrheic dermatitis of the 
scalp and neck, which was somewhat stable on antibiotics.

In a June 2003 VA examination report, the examiner noted that 
in service the veteran had developed lesions of the skin, 
mainly on the scalp, and that he had a diagnosis of 
seborrheic dermatitis of the scalp with multiple little 
abscesses in the bases of the hair follicles, mainly on the 
occiput up to the top of the head.  It was noted that the 
veteran took 100 milligrams of Doxycycline twice a day, that 
he had been taking it for two years without stop, and that it 
almost controlled it.  The examiner noted that it was 
remarkably improved with Doxycycline, and that before that, 
the veteran used other antibiotics, such as Tetracycline, 
with a "clear-but" case of seborrheic dermatitis on the 
scalp.  He also used a Selsun shampoo twice a week.  

The examiner stated that the veteran had two conditions which 
were closely related, one on the scalp and one on the face.  
The examiner noted that there was an area on the occiput with 
little pustules in the bases and the base of the hair 
follicles, that the area was circular, about 5 to 6 
centimeters wide, and that it was almost invisible.  There 
was no rash on the clear areas of the skin.  The impression 
was seborrheic dermatitis of the scalp which was almost 
invisible.

Prior to August 29, 2002, the Board finds that the 
preponderance of the evidence is against a grant of a 
compensable evaluation for seborrheic dermatitis, as there is 
no evidence of exfoliation, exudation, or itching involving 
an exposed area or extensive area.  It was noted to be almost 
invisible, and consisted of little pustules, but no rash.  
Rather, the condition was well-controlled with antibiotics 
and involved a small non-exposed area.  The preponderance of 
the evidence is against a grant of a compensable evaluation 
for seborrheic dermatitis of the head and scalp prior to 
August 29, 2002, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

The Board finds that the evidence supports a grant of a 30 
percent evaluation for seborrheic dermatitis from August 20, 
2002.  In order to warrant a 30 percent evaluation under the 
new rating criteria, there must be "any extent of 
involvement of the skin," and systemic therapy for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  As noted above, there is involvement 
of the skin, on the scalp.  Further, the Board finds that the 
antibiotics taken by the veteran every day for the prior two 
years constitutes systemic therapy.  Although antibiotics are 
not listed in the rating criteria, the list is not exclusive, 
but merely gives examples.  The Board finds that the evidence 
supports a grant of a 30 percent evaluation for seborrheic 
dermatitis of the scalp and head under the new rating 
criteria for Diagnostic Code 7817.

The veteran does not meet the next higher evaluation under 
Diagnostic Code 7817, which requires generalized involvement 
of the skin.  The seborrheic dermatitis is limited to the 
head and scalp.  Nor would he warrant a higher rating under 
another skin Diagnostic Code.  There is no disfigurement or 
scars, nor does the condition affect more than 40 percent of 
the entire body.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the November 2002 rating decision and 
the November 2002 statement of the case, found that the 
evidence did not show that this case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.

ORDER

Entitlement to a compensable evaluation for seborrheic 
dermatitis prior to August30, 2002, is denied.

Entitlement to a 30 percent evaluation for seborrheic 
dermatitis from August 30, 2002, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



